Exhibit 10.8

Summary of Management Incentive Cash Bonus Program

Commonwealth Bankshares Inc. (the “Company”) maintains a management incentive
cash bonus program to reward superior performance for the year. Executive
bonuses are paid based on an evaluation of each executive’s current year
performance, taking into consideration the Committee’s assessment of the overall
financial, market and competitive performance of the Company and, for the
commercial loan officers, their loan productivity and profitability levels. Cash
bonuses are typically paid at the end of the fiscal year based on performance
through the end of October of said year.

In establishing the Chief Executive Officer and Chief Financial Officer bonuses,
in addition to the above, the Personnel/Compensation Committee (the “Committee”)
considers the level of and/or increases in return on average assets and return
on average equity without encouraging short-term profitability through
unreasonable risk-taking or a deterioration of long-term asset quality;
consideration of individual as well as combined measures of progress of the
Company including the quality of the loan and investment portfolio, desirable
changes in capital ratios, the overall growth of the Company, the improvement of
market share, the improvement in book value per share, the improvement in
earnings per share, the level of non-performing loans, other real estate owned
and other objectives as may be established by the Board of Directors; the State
Corporation Commission and Federal Reserves’ CAMELS ratings; and the
compensation and benefit levels of comparable positions at peer institutions
within the financial services industry operating in Virginia. There is no
minimum or maximum bonus opportunity for the Chief Executive Officer and the
Chief Financial Officer. The Committee determines the amount of the cash bonus
based on its evaluation of all of these factors with no minimum target or
maximum award in mind.

The executive commercial loan officers’ annual bonuses are set as a percentage
of base salary and are tied to the achievement of several targets. The maximum
potential bonus an executive commercial loan officer may be awarded is 50% of
his base salary. The payout percentage is based on the officer’s average
outstanding loan volume under management at the end of October of each year
subject to increase or decrease based on satisfaction of the factors below. For
every $2 million increase in average loan volume above the base volume of $10
million, the bonus will increase by 1% of the officer’s base salary beginning at
1%. In order to achieve the maximum bonus payout several factors will be
considered: the Company must achieve certain profitability and performance
levels which are set at the beginning of each year by the Committee; the credit
quality of the commercial loan officer’s individual portfolio must be acceptable
in the opinion of and based solely on the judgment of the President and Chief
Executive Officer, the Chief Credit Officer and the Committee; and management of
the commercial loan officer’s loan portfolio regarding quality of loan
write-ups, monitoring collateral and financial statement exceptions, monitoring
past due loans and monitoring maturity issues, must be up to established Company
standards and deemed acceptable by the President and Chief Executive Officer,
Chief Credit Officer and the Committee. If the above goals are not met or
performance is not in line with established Company standards, the bonus level,
if any, awarded to the executive commercial loan officer is at the sole
discretion of the Committee.